




REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of August 30, 2013, is entered into
by and among Tanger Factory Outlet Centers, Inc., a North Carolina corporation
that qualifies as a REIT (the “Company”), Tanger Properties Limited Partnership,
a North Carolina limited partnership (the “Partnership”) and the Holders.
Capitalized Terms used herein have the meaning set forth in Article I.
RECITALS
WHEREAS, pursuant to Section 8.6 of the Partnership Agreement, the Class A
Common Limited Partnership Units will be exchangeable, at the election of the
Holders, for the REIT Shares Amount of REIT Shares, upon the terms and subject
to the conditions contained therein; and
WHEREAS, the Company has agreed to grant to the Holders and their permitted
assignees and transferees the registration rights set forth in Article II
hereof.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
SECTION 1.1.    
Definitions. The following definitions shall be for all purposes, unless
otherwise clearly indicated to the contrary, applied to the terms used in this
Agreement:
“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized by law to close.
“Class A Common Limited Partnership Units” has the meaning set forth in the
Partnership Agreement.
“Commission” means the United States Securities and Exchange Commission.
“Company” has the meaning set forth in the introduction to this Agreement.



NY\5900697.1

--------------------------------------------------------------------------------



“DPSW” means DPSW Deer Park LLC.
“Effectiveness Period” means an Effectiveness Period as defined in Section
2.1(b).
“End of Suspension Notice” means an End of Suspension Notice as defined in
Section 2.2.
“Exchange” has the meaning set forth in the Partnership Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“FINRA” means Financial Industry Regulatory Authority, Inc.
“Holders” means the Persons listed on Schedule I hereto and any Permitted
Transferee acquiring Class A Common Limited Partnership Units or Registrable
Securities from any such Persons (each, a “Holder”).
“Indemnified Party” means an Indemnified Party as defined in Section 2.7.
“Indemnifying Party” means an Indemnifying Party as defined in Section 2.7.
“Issuer Shelf Registration Statement” means an Issuer Shelf Registration
Statement as defined in Section 2.1(b).
“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit A, delivered by a Holder to the Company (i) notifying the
Company of such Holder’s desire to include Registrable Securities held by it in
a Shelf Registration Statement, (ii) containing all information about such
Holder required to be included in such Shelf Registration Statement in
accordance with applicable law, including Item 507 of Regulation S-K promulgated
under the Securities Act, as amended from time to time, or any similar successor
rule thereto, and (iii) pursuant to such Holder agrees to be bound by the terms
and conditions hereof.
“Notice Holder” has the meaning set forth in Section 2.1(a)(ii).
“Partnership” has the meaning set forth in the introduction to this Agreement.
“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Partnership, dated as of August 30, 2013, as the same may be
amended, modified or restated from time to time.
“Permitted Transferees” means Richard Mack, Stephen Mack, William L. Mack,
William Mack Grantor Retained Annuity Trusts 1C, John Arrillaga, William
Benjamin, John Jacobsson, Stuart Koenig, Robin Koenig, Henry Haunns, Apollo Real
Estate Advisors, Beech Hill Lane LLC,

2
NY\5900697.1

--------------------------------------------------------------------------------



Mack Properties, WRS Advisors III, LLC, and if such specified Permitted
Transferee is an individual, (i) any parent, grandparent, child, or grandchild,
or the spouse or ex-spouse of such individual and (ii) any trust established for
the benefit of an organization contributions to which are deductible for federal
income, estate or gift tax purposes, for the benefit of such individual, or for
the benefit of any other individual described in this definition.
“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
“Registrable Securities” means REIT Shares at any time owned, either of record
or beneficially, by any Holder and issued or issuable upon exchange of Class A
Common Limited Partnership Units received by such Holder and any additional REIT
Shares issued as a dividend, distribution or exchange for, or in respect of such
shares until (i) a registration statement covering such shares has been declared
effective by the Commission and such shares have been disposed of pursuant to
such effective registration statement, (ii) such shares have been publicly sold
under Rule 144, (iii) the date on which such shares may be resold without
restriction pursuant to Rule 144 or any successor provision thereto, without
regard to volume limitations or manner of sale, whether or not any such sale has
occurred, (iv) such shares held by DPSW have been sold, transferred or disposed
of, other than to a Permitted Transferee or (v) such shares have been otherwise
transferred in a transaction that constitutes a sale thereof under the
Securities Act, the Company has delivered to the Holder’s transferee a new
certificate or other evidence of ownership for such shares not bearing the
Securities Act restricted stock legend and such shares may be resold or
otherwise transferred by such transferee without subsequent registration under
the Securities Act.
“Registration Expenses” means Registration Expenses as defined in Section 2.4.
“REIT Shares” has the meaning set forth in the Partnership Agreement.
“REIT Shares Amount” has the meaning set forth in the Partnership Agreement.
“Restricted Shares” means REIT Shares issued under an Issuer Shelf Registration
Statement which if sold by the holder thereof would constitute “restricted
securities” as defined under Rule 144.
“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

3
NY\5900697.1

--------------------------------------------------------------------------------



“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act pursuant to the terms
hereof.
“Shelf Registration Statement” means a Shelf Registration Statement as defined
in Section 2.1.
“Suspension Event” means a Suspension Event as defined in Section 2.2.
“Suspension Notice” means a Suspension Notice as defined in Section 2.2.
“Value” has the meaning set forth in the Partnership Agreement.
ARTICLE II    
REGISTRATION RIGHTS
SECTION 2.1.
Shelf Registration.
(a)    Preparation and Filing of Shelf Registration Statement.
(i)    The Company shall prepare and file with the Commission, as soon as
practicable but in any event by the date that is sixty (60) days after the date
on which Holders holding Class A Common Limited Partnership Units representing
at least a majority of the Class A Common Limited Partnership Units issued to
the Holders on the date hereof deliver to the Company a properly completed
Notice and Questionnaire (the “Notice Date”) a “shelf” registration statement,
or a prospectus supplement to a prospectus contained in an existing “shelf”
registration statement, with respect to the resale of all of the Registrable
Securities by the Holders thereof on an appropriate form for the offering and
subsequent resale thereof, to be made on a delayed or continuous basis pursuant
to Rule 415 under the Securities Act (the “Shelf Registration Statement”) and
shall use its commercially reasonable efforts to cause the Shelf Registration
Statement to be declared effective by the Commission as promptly as reasonably
practicable thereafter, but in any event within 120 days after the Notice Date,
and to keep such Shelf Registration Statement continuously effective for a
period ending when all REIT Shares covered by the Shelf Registration Statement
are no longer Registrable Securities. The Shelf Registration Statement shall
provide for the registration of such Registrable Securities for resale by each
such Notice Holder in accordance with any reasonable method of distribution
elected by such Notice Holders, provided that in no event may such resales take
the form of an underwritten offering of Registrable Securities without the prior
agreement of the Company

4
NY\5900697.1

--------------------------------------------------------------------------------



(ii)    At the time the Shelf Registration Statement is declared effective, each
Holder that has delivered a duly completed and executed Notice and Questionnaire
to the Company on or prior to the date seven (7) Business Days prior to such
time of effectiveness (each a “Notice Holder”) shall be named as a selling
securityholder in the Shelf Registration Statement and the related prospectus in
such a manner as to permit such Holder to deliver such prospectus to purchasers
of Registrable Securities in accordance with applicable law. If required by
applicable law, subject to the terms and conditions hereof, after effectiveness
of the Shelf Registration Statement, the Company shall file a supplement to such
prospectus or amendment to the Shelf Registration Statement not less frequently
than once a quarter as necessary to name as selling securityholders therein any
Holders that provide to the Company a duly completed and executed Notice and
Questionnaire and shall use reasonable efforts to cause any post-effective
amendment to such Shelf Registration Statement filed for such purpose to be
declared effective by the Commission as promptly as reasonably practicable after
the filing thereof.
(b)    The Company may, at its option, satisfy its obligation to prepare and
file a Shelf Registration Statement pursuant to Section 2.1(a) with respect to
REIT Shares issuable upon an Exchange by preparing and filing with the
Commission at any time prior to or after an Exchange a registration statement on
an appropriate form for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 (an “Issuer Shelf Registration Statement”) providing for
(i) the issuance by the Company, from time to time, to the Holders of such Class
A Common Limited Partnership Units, of REIT Shares registered under the
Securities Act, and (ii) to the extent those REIT Shares issued pursuant to this
Section 2.1(b)(i) constitute Restricted Shares, the registered resale thereof by
their Holders from time to time in accordance with the methods of distribution
elected by the Holders and set forth therein (but not an underwritten offering).
The Company shall use its reasonable efforts to cause the Issuer Shelf
Registration Statement to be declared effective by the Commission as promptly as
reasonably practicable after filing thereof and, subject to Sections 2.1(c) and
2.2, to keep the Issuer Shelf Registration Statement continuously effective for
a period (the “Effectiveness Period”) expiring on the date all of the REIT
Shares covered by such Issuer Shelf Registration Statement have been issued by
the Company pursuant thereto or are no longer Registrable Securities. If the
Company shall exercise its rights under this Section 2.1(b) and cause such
Issuer Shelf Registration Statement to be declared effective by the Commission,
Holders (other than Holders of Restricted Shares) shall have no right to have
REIT Shares issued or issuable upon exchange of Class A Common Limited
Partnership Units included in a Shelf Registration Statement pursuant to Section
2.1(a).
(c)    Filing of Additional Registration Statements. The Company shall prepare
and file such additional registration statements as necessary every three (3)
years and use its reasonable efforts to cause such registration statements to be
declared effective by the Commission so that the registration statement remains
continuously effective with respect to resales of Registrable

5
NY\5900697.1

--------------------------------------------------------------------------------



Securities as of and for the periods required under Section 2.1(a) or (b), as
applicable, such subsequent registration statements to constitute a Shelf
Registration Statement, as the case may be, hereunder.
(d)    Selling Holders Become Party to Agreement. Each Holder acknowledges that
by participating in its registration rights pursuant to this Agreement, such
Holder will be deemed a party to this Agreement and will be bound by its terms,
notwithstanding such Holder’s failure to deliver a Notice and Questionnaire;
provided, that any Holder that has not delivered a duly completed and executed
Notice and Questionnaire shall not be entitled to be named as a Selling Holder
in, or have the Registrable Securities held by it covered by, a Shelf
Registration Statement.
SECTION 2.2.
Black-Out Periods.
(a)    Notwithstanding the provisions of Sections 2.1(a) and 2.1(b), the Company
shall be permitted to postpone the filing of any Shelf Registration Statement
filed pursuant to Section 2.1, and from time to time to require the Holders not
to sell Registrable Securities under any such Shelf Registration Statement or
other registration statement or to suspend the effectiveness thereof, for such
times as the Company reasonably may determine is necessary and advisable, if any
of the following events shall occur (each such circumstance a “Suspension
Event”): (i) the Company determines in good faith that (A) the offer or sale of
any Registrable Securities would materially impede, delay or interfere with any
proposed financing, offer or sale of securities, acquisition, corporate
reorganization or other material transaction involving the Company, (B) the sale
of Registrable Securities pursuant to such Shelf Registration Statement or other
registration statement would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law, or
(C)(x) the Company has a bona fide business purpose for preserving the
confidentiality of a material transaction, (y) disclosure would have a material
adverse effect on the Company or the Company’s ability to consummate such a
material transaction, or (z) such a material transaction renders the Company
unable to comply with Commission requirements, in each case, under circumstances
that would make it impractical or inadvisable, to cause the Shelf Registration
Statement or other registration statement (or such filings) to become effective
or to promptly amend or supplement the Shelf Registration Statement or other
registration statement on a post-effective basis, as applicable; or (ii) the
Company determines in good faith that it is in the Company’s best interest or it
is required by law, rule or regulation to supplement the Shelf Registration
Statement or other registration statement or file a post-effective amendment to
such Shelf Registration Statement or other registration statement in order to
ensure that the prospectus included in the Shelf Registration Statement or other
registration statement (1) contains the information required by the form on
which such Shelf Registration Statement or other registration statement was
filed, or (2) discloses any facts or events arising after the effective date of
the Shelf Registration Statement or

6
NY\5900697.1

--------------------------------------------------------------------------------



other registration statement (or of the most recent post-effective amendment)
that, individually or in the aggregate, represents a fundamental change in the
information set forth therein. Upon the occurrence of any such suspension, the
Company shall use its commercially reasonable efforts to cause the Shelf
Registration Statement or other registration statement to become effective or to
amend or supplement the Shelf Registration Statement or other registration
statement on a post-effective basis or to take such action as is necessary to
permit resumed use of the Shelf Registration Statement or other registration
statement or filing thereof as soon as reasonably possible following the
conclusion of the applicable Suspension Event and its effect.
The Company will provide written notice (a “Suspension Notice”) to the Holders
of the occurrence of any Suspension Event; provided, however, that the Company
shall not be permitted to exercise a suspension pursuant to this Section 2.2(a)
(i) more than twice during any twelve (12)-month period, or (ii) for a period
exceeding ninety (90) days on any one occasion. Upon receipt of a Suspension
Notice, each Holder agrees that it will (x) immediately discontinue offers and
sales of the Registrable Securities under the Shelf Registration Statement or
other registration statement, and (y) maintain the confidentiality of any
information included in the Suspension Notice unless otherwise required by law
or subpoena. The Holders may recommence effecting offers and sales of the
Registrable Securities pursuant to the Shelf Registration Statement or other
registration statement (or such filings) following further written notice to
such effect (an “End of Suspension Notice”) from the Company, which End of
Suspension Notice shall be given by the Company to the Holders promptly
following the conclusion of any Suspension Event and its effect; provided, that
the Holders agree that they will only effect such offers and sales pursuant to
any supplemental or amended prospectus that has been provided to them by the
Company pursuant to Section 2.2(b).
(b)    Notwithstanding any provision herein to the contrary, if the Company
shall give a Suspension Notice with respect to any Shelf Registration Statement
or other registration statement pursuant to Section 2.2(a), the Company agrees
that it shall extend the period of time during which such Shelf Registration
Statement or other registration statement shall be maintained effective by the
number of days during the period from the date of receipt by the Holders of the
Suspension Notice to and including the date of receipt by the Holders of the End
of Suspension Notice and promptly provide copies of the supplemented or amended
prospectus necessary to resume offers and sales, with respect to each Suspension
Event; provided, that such period of time shall not be extended beyond the date
that the REIT Shares covered by such Shelf Registration Statement or other
registration statement are no longer Registrable Securities.
SECTION 2.3.
Registration Procedures; Filings; Information. Subject to Section 2.2 hereof, in
connection with any Shelf Registration Statement under Section 2.1, the Company
will use its commercially reasonable efforts to effect the registration and the
sale

7
NY\5900697.1

--------------------------------------------------------------------------------



of such Registrable Securities in accordance with the intended method of
disposition thereof as quickly as practicable, and in connection with any such
request:
(a)    The Company will as soon as commercially reasonable prepare and file with
the Commission a registration statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of the Registrable Securities to be registered
thereunder in accordance with the intended method of distribution thereof, and
use its commercially reasonable efforts to cause such filed registration
statement to become and remain effective for the period described in Section
2.1.
(b)    The Company will, if requested, prior to filing a registration statement
or prospectus or any amendment or supplement thereto, furnish to WRS Advisors
III, LLC copies of such registration statement as proposed to be filed, and
thereafter furnish to WRS Advisors III, LLC such number of conformed copies of
such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement (including each preliminary
prospectus) and such other documents as counsel for the Company deems reasonable
in order to facilitate the disposition of the Registrable Securities.
(c)    After the filing of the registration statement, the Company will as soon
as commercially reasonable notify DPSW of any stop order issued or threatened by
the Commission and take all reasonable actions required to prevent the entry of
such stop order or to remove it if entered.
(d)    The Company will use its commercially reasonable efforts to (i) register
or qualify the Registrable Securities under such other securities or blue sky
laws of such jurisdictions in the United States (where an exemption does not
apply) as any Selling Holder reasonably (in light of such Selling Holder’s
intended plan of distribution) requests, and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Selling Holder to consummate the
disposition of the Registrable Securities owned by such Selling Holder; provided
that the Company will not be required to (A) qualify generally to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this clause (d), (B) subject itself to taxation in any such jurisdiction, or (C)
consent to general service of process in any such jurisdiction.
(e)    The Company will as soon as commercially reasonable notify each Selling
Holder of such Registrable Securities, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (i) the
Company’s receipt of any notification of the suspension of the qualification of
any Registrable Securities covered by a Shelf Registration Statement for sale

8
NY\5900697.1

--------------------------------------------------------------------------------



in any jurisdiction, or (ii) the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and promptly make available to each Selling Holder any such
supplement or amendment.
(f)    The Company will enter into customary agreements and use commercially
reasonable efforts to take such other actions as are reasonably required in the
opinion of counsel for the Company in order to expedite or facilitate the
disposition of such Registrable Securities, including, without limitation, (A)
obtain for delivery to DPSW an opinion or opinions from counsel for the Company
dated the effective date of the applicable registration statement in customary
form, scope and substance.
(g)    The Company will otherwise use its commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
available to its securityholders, as soon as commercially reasonable, an
earnings statement covering a period of 12 months, beginning within three months
after the effective date of the registration statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
of the Commission promulgated thereunder (or any successor rule or regulation
hereafter adopted by the Commission).
(h)    The Company will use its commercially reasonable efforts to cause all
such Registrable Securities to be listed on each securities exchange on which
similar securities issued by the Company are then listed.
(i)    The Company may require each Selling Holder of Registrable Securities to
promptly furnish in writing to the Company such information regarding such
Selling Holder, the Registrable Securities held by it and the intended method of
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration. No Holder may include Registrable Securities
in any registration statement pursuant to this Agreement unless and until such
Holder has furnished to the Company such information. Each Holder further agrees
to furnish as soon as reasonably practicable to the Company all information
required to be disclosed in order to make information previously furnished to
the Company by such Holder not materially misleading.
(j)    Each Selling Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 2.3(e)
hereof, such Selling Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such Selling Holder’s receipt of written notice
from the

9
NY\5900697.1

--------------------------------------------------------------------------------



Company that such disposition may be made and, in the case of clause (ii) of
Section 2.3(e) hereof, copies of the supplemented or amended prospectus
contemplated by clause (ii) of Section 2.3(e) hereof, and, if so directed by the
Company, such Selling Holder will deliver to the Company all copies, other than
permanent file copies then in such Selling Holder’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice. Each Selling Holder of Registrable Securities agrees that it will
promptly notify the Company at any time when a prospectus relating to the
registration of such Registrable Securities is required to be delivered under
the Securities Act of the happening of an event as a result of which information
previously furnished by such Selling Holder to the Company in writing for
inclusion in such prospectus contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances in
which they were made. In the event the Company shall give such notice, the
Company shall extend the period during which such registration statement shall
be maintained effective (including the period referred to in Section 2.3(a)
hereof) by the number of days during the period from and including the date of
the giving of notice pursuant to Section 2.3(e) hereof to the date when the
Company shall provide written notice that such dispositions may be made and, in
the case of clause (ii) of Section 2.3(e) hereof, make available to the Selling
Holders of Registrable Securities covered by such registration statement a
prospectus supplemented or amended to conform with the requirements of Section
2.3(e) hereof.
SECTION 2.4.    
Registration Expenses. In connection with any registration statement required to
be filed hereunder, DPSW shall pay all reasonable and customary out-of-pocket
related expenses, including, without limitation, the following registration
expenses incurred in connection with the registration hereunder (the
“Registration Expenses”), regardless of whether such registration statement is
declared effective by the Commission: (a) all registration and filing fees, and
any other fees and expenses associated with filings required to be made with the
SEC or FINRA, (b) fees and expenses of compliance with securities or blue sky
laws (including reasonable fees and disbursements of counsel in connection with
blue sky qualifications of the Registrable Securities), (c) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing prospectuses), (d) internal expenses (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), (e) the fees and expenses incurred in connection with the
listing of the Registrable Securities, (f) reasonable fees and disbursements of
counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the

10
NY\5900697.1

--------------------------------------------------------------------------------



Company, (g) the reasonable fees and expenses of any special experts retained by
the Company in connection with such registration, and (h) any transfer taxes
relating to the registration or sale of the Registrable Securities; provided
that, the aggregate expenses payable by DPSW hereunder shall not exceed Twenty
Thousand Dollars ($20,000), and any expenses in excess of Twenty Thousand
Dollars ($20,000) required to be paid in connection with any registration
statement required to be filed hereunder shall be paid by the Company.
SECTION 2.5.
Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Selling Holder of Registrable Securities, its officers, directors
and agents, and each Person, if any, who controls such Selling Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
from and against any and all losses, claims, damages and liabilities that arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in any registration statement or prospectus relating to
such Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus, or that arise out of or are based upon any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such losses, claims,
damages or liabilities that arise out of or are based upon any such untrue
statement or omission or alleged untrue statement or omission included in
reliance upon and in conformity with information furnished in writing to the
Company by such Selling Holder or on such Selling Holder’s behalf expressly for
inclusion therein.
SECTION 2.6.    
Indemnification by Holders of Registrable Securities. Each Selling Holder
agrees, severally but not jointly, to indemnify and hold harmless the Company,
its officers, directors and agents and each Person, if any, who controls the
Company within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act to the same extent as the foregoing indemnity from the
Company to such Selling Holder pursuant to Section 2.5, but only with respect to
information relating to such Selling Holder included in reliance upon and in
conformity with information furnished in writing by such Selling Holder or on
such Selling Holder’s behalf expressly for use in any registration statement or
prospectus relating to the Registrable Securities, or any amendment or
supplement thereto, or any preliminary prospectus. In case any action or
proceeding shall be brought against the Company

11
NY\5900697.1

--------------------------------------------------------------------------------



or its officers, directors or agents or any such controlling person, in respect
of which indemnity may be sought against such Selling Holder, such Selling
Holder shall have the rights and duties given to the Company, and the Company or
its officers, directors or agents or such controlling person shall have the
rights and duties given to such Selling Holder, by Section 2.5. Notwithstanding
the foregoing, in no event will the liability of a Selling Holder under this
Section 2.6 or Section 2.08 or otherwise hereunder exceed the net proceeds
actually received by such Selling Holder.
SECTION 2.7.    
Conduct of Indemnification Proceedings. In case any proceeding (including any
governmental investigation) shall be instituted involving any person in respect
of which indemnity may be sought pursuant to Section 2.5 or 2.6, such person (an
“Indemnified Party”) shall promptly notify the person against whom such
indemnity may be sought (an “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided that the failure of any Indemnified
Party to give such notice will not relieve such Indemnifying Party of its
obligations under Section 2.5 or 2.6, as applicable, except to the extent such
Indemnifying Party is materially prejudiced by such failure. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (a) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel, or (b) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnified Party and the Indemnifying Party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Indemnifying Party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties, and that all such fees and expenses shall be
reimbursed as they are incurred. In the case of any such separate firm for the
Indemnified Parties, such firm shall be designated in writing by (i) in the case
of Persons indemnified pursuant to Section 2.5 hereof, the Selling Holders which
owned a majority of the Registrable Securities sold under the applicable
registration statement, and (ii) in the case of Persons indemnified pursuant to
Section 2.6, the Company. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify

12
NY\5900697.1

--------------------------------------------------------------------------------



and hold harmless such Indemnified Parties from and against any loss or
liability (to the extent stated above) by reason of such settlement or judgment.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed), effect any settlement of any pending or threatened proceeding in
respect of with any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability arising out of such proceeding without any admission of liability
by such Indemnified Party.
SECTION 2.8.    
Contribution. If the indemnification provided for in Section 2.5 or 2.6 hereof
is held by a court of competent jurisdiction to be unavailable to an Indemnified
Party or insufficient in respect of any losses, claims, damages or liabilities
referred to herein, then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities
between the Company on the one hand and each Selling Holder on the other, in
such proportion as is appropriate to reflect the relative fault of the Company
and of each Selling Holder in connection with such statements or omissions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative fault of the Company on the one
hand and of each Selling Holder on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.8 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim. No
Selling Holder shall be required to contribute any amount in excess of the
amount by which the total price at which the securities of such Selling Holder
were offered to the public exceeds the amount of any damages which such Selling
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

13
NY\5900697.1

--------------------------------------------------------------------------------



No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Selling Holder’s
obligations to contribute pursuant to this Section 2.8 are several in such
proportion that the proceeds of the offering received by such Selling Holder
bears to the total proceeds of the offering received by all the Selling Holders,
and not joint. For the avoidance of doubt, this Section 2.8 applies in the case
of a “shelf” registration and an underwritten offering.
SECTION 2.9.    
Rule 144. The Company covenants that it will use commercially reasonable efforts
to timely file any reports required to be filed by it under the Securities Act
and the Exchange Act and that it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable
Holders to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144.
ARTICLE III    
MISCELLANEOUS
SECTION 3.1.    
Remedies. In addition to being entitled to exercise all rights provided herein
and granted by law, including recovery of damages, the Holders shall be entitled
to specific performance of the rights under this Agreement. The Company agrees
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it of the provisions of this Agreement and hereby
agrees to waive the defense in any action for specific performance that a remedy
at law would be adequate.
SECTION 3.2.    
Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
in each case without the written consent of the Company and the Holders of a
majority of the Registrable Securities. No failure or delay by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon any breach
thereof shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

14
NY\5900697.1

--------------------------------------------------------------------------------



SECTION 3.3.    
Notices. All notices and other communications in connection with this Agreement
shall be made in writing by hand delivery, registered first-class mail,
facsimile, or air courier guaranteeing overnight delivery:
(a)    if to the Holders, at WRS Advisors III, LLC, Mack Real Estate Group, 60
Columbus Circle, 20th Floor, New York, NY 10023, Attention : Richard Mack; and
(b)    if to the Company, initially at 3200 Northline Ave., Suite 360,
Greensboro, NC 27408, or to such other address as the Company may hereafter
specify in writing.
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when received if deposited
in the mail, postage prepaid, if mailed; when receipt is acknowledged, if faxed;
on the next business day, if timely delivered to an air courier guaranteeing
overnight delivery, and when receipt is acknowledged in writing by addressee or
receipt is otherwise confirmed, if by electronic mail.
SECTION 3.4.    
Successors and Assigns. Except as expressly provided in this Agreement, the
rights and obligations of the Holders under this Agreement shall not be
assignable by any Holder to any Person that is not a Holder. This Agreement
shall be binding upon the parties hereto and their respective successors and
assigns.
SECTION 3.5.
Counterparts. This Agreement may be executed in any number of counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.
SECTION 3.6.    
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware without regard to the choice of
law provisions thereof.





15
NY\5900697.1

--------------------------------------------------------------------------------



SECTION 3.7.    


Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
SECTION 3.8.
Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
SECTION 3.9.    
Headings. The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.
SECTION 3.10.    
No Third Party Beneficiaries. Nothing express or implied herein is intended or
shall be construed to confer upon any person or entity, other than the parties
hereto and their respective successors and assigns and all Indemnified Parties,
any rights, remedies or other benefits under or by reason of this Agreement.
[Remainder of page intentionally left blank; signature pages follow]



16
NY\5900697.1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
COMPANY:
TANGER FACTORY OUTLET CENTERS, INC.
By: /s/ Thomas E. McDonough
Name: Thomas E. McDonough
Title: Vice President of Operations
PARTNERSHIP:
TANGER PROPERTIES LIMITED PARTNERSHIP
By: Tanger GP Trust, its general partner


By: /s/ Steven B. Tanger
Name: Steven B. Tanger
Title: President and Chief Executive Officer

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------







HOLDER:


DPSW Deer Park LLC


By: WRS Deer Park, LLC, its managing member


By: WRS Advisors III, LLC, its managing member


By: /s/ Richard Mack
Name: Richard Mack
Title: Manager





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




EXHIBIT A
TANGER FACTORY OUTLET CENTERS, INC.
FORM OF NOTICE AND QUESTIONNAIRE
The undersigned beneficial holder of Class A Common Limited Partnership Units
(“Class A Common Limited Partnership Units”) of Tanger Properties Limited
Partnership (the “Partnership”) exchangeable at the election of the undersigned
pursuant to Section 8.6 of that certain Amended and Restated Limited Partnership
Agreement of the Partnership, dated as of August 30, 2013, as the same may be
amended, modified or restated from time to time (the “Partnership Agreement”),
for REIT Shares Amount of REIT Shares (as defined in the Partnership Agreement),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “SEC”) one or more registration statements
(collectively, the “Shelf Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities in accordance with the terms of the
Registration Rights Agreement, dated August 30, 2013 (the “Registration Rights
Agreement”), among the Company, the Partnership and the holders party thereto. A
copy of the Registration Rights Agreement is available from the Company upon
request at the address set forth below. All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Registration
Rights Agreement.
Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling security holder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions as described below). To be
included in the Shelf Registration Statement, this Notice and Questionnaire must
be completed, executed and delivered to the Company at the address set forth
herein on or prior to the tenth business day before the effectiveness of the
Shelf Registration Statement. We will give notice of the filing and
effectiveness of the initial Shelf Registration Statement by mailing a notice to
the holders at their addresses set forth in the register of the registrar.
Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company as provided below will not be named as selling security
holders in the prospectus and therefore will not be permitted to sell any
Registrable Securities pursuant to the Shelf Registration Statement. Beneficial
owners are encouraged to complete and deliver this Notice and Questionnaire
prior to the effectiveness of the initial Shelf Registration Statement so that
such beneficial owners may be named as selling security holders in the related
prospectus at the time of effectiveness. Upon





NY\5900697.1

--------------------------------------------------------------------------------



receipt of a completed Notice and Questionnaire from a beneficial owner
following the effectiveness of the initial Shelf Registration Statement, in
accordance with the Registration Rights Agreement, the Company will file such
amendments to the initial Shelf Registration Statement or additional shelf
registration statements or supplements to the related prospectus as are
necessary to permit such holder to deliver such prospectus to purchasers of
Registrable Securities.
Certain legal consequences arise from being named as selling security holders in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling security holder in the Shelf Registration Statement
and the related prospectus.





NY\5900697.1

--------------------------------------------------------------------------------





NOTICE
The undersigned beneficial owner (the “Selling Security Holder”) of Registrable
Securities hereby elects to include in the prospectus forming a part of the
Shelf Registration Statement the Registrable Securities beneficially owned by it
and listed below in Item 3 (unless otherwise specified under Item 3). The
undersigned, by signing and returning this Notice and Questionnaire, understands
that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Registration Rights Agreement.
Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and its directors, officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against
certain losses arising in connection with statements concerning the undersigned
made in the Shelf Registration Statement or the related prospectus in reliance
upon the information provided in this Notice and Questionnaire.
The undersigned hereby provides the following information to the Company and
represents and warrants to the Company that such information is accurate and
complete:
QUESTIONNAIRE
1.    (a) Full Legal Name of Selling Security Holder:
(b) Full Legal Name of registered holder (if not the same as (a) above) through
which Registrable Securities listed in Item (3) below are held:
(c) Full Legal Name of DTC Participant (if applicable and if not the same as (b)
above) through which Registrable Securities listed in Item (3) below are held:
(d) List below the individual or individuals who exercise voting and/or
dispositive powers with respect to the Registrable Securities listed in Item (3)
below:
2.    Address for Notices to Selling Security Holder:
Telephone:
Fax:
E-mail address:
Contact Person:
3.    Beneficial Ownership of Registrable Securities:





NY\5900697.1

--------------------------------------------------------------------------------



Type of Registrable Securities beneficially owned, and number of REIT Shares
beneficially owned:
4.    Beneficial Ownership of Securities of the Company Owned by the Selling
Security Holder:
Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company, other than the
Registrable Securities listed above in Item (3).
Type and amount of other securities beneficially owned by the Selling Security
Holder:
5.    Relationship with the Company
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.
State any exceptions here:
6.    Plan of Distribution
Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item (3)
pursuant to the Shelf Registration Statement only as follows and will not be
offering any of such Registrable Securities pursuant to an agreement,
arrangement or understanding entered into with a broker or dealer prior to the
effective date of the Shelf Registration Statement. Such Registrable Securities
may be sold from time to time directly by the undersigned or, alternatively,
through underwriters or broker-dealers or agents. If the Registrable Securities
are sold through underwriters or broker-dealers, the Selling Security Holder
will be responsible for underwriting discounts or commissions or agent’s
commissions. Such Registrable Securities may be sold in one or more transactions
at fixed prices, at prevailing market prices at the time of sale, at varying
prices determined at the time of sale, or at negotiated prices. Such sales may
be effected in transactions (which may involve crosses or block transactions)
(i) on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale;
(ii) in the over-the-counter market;
(iii) in transactions otherwise than on such exchanges or services or in the
over-the-counter market; or
(iv) through the writing of options.
In connection with sales of the Registrable Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the





NY\5900697.1

--------------------------------------------------------------------------------



Registrable Securities and deliver Registrable Securities to close out such
short positions, or loan or pledge Registrable Securities to broker-dealers that
in turn may sell such securities.
State any exceptions here:
Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior written
agreement of the Company.
ACKNOWLEDGEMENTS
The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable Securities pursuant to the Registration Rights Agreement. The
undersigned agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.
The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein. Pursuant to the Registration Rights Agreement, the Company has
agreed under certain circumstances to indemnify the Selling Security Holders
against certain liabilities.
In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Shelf Registration
Statement remains effective. All notices hereunder and pursuant to the
Registration Rights Agreement shall be made in writing at the address set forth
below.
In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Company, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.
By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items (1)
through (6) above and the inclusion of such information in the Shelf
Registration Statement and the related prospectus. The undersigned understands
that such information will be relied upon by the Company in connection with the
preparation or amendment of the Shelf Registration Statement and the related
prospectus.





NY\5900697.1

--------------------------------------------------------------------------------



Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by the Company, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall
insure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the Selling
Security Holder with respect to the Registrable Securities beneficially owned by
such Selling Security Holder and listed in Item 3 above.
This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of New York.
IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
Beneficial Owner
By:     
Name:
Title:
Dated:
Please return the completed and executed Notice and Questionnaire to:
Tanger Factory Outlet Centers, Inc.
3200 Northline Ave., Suite 360
Greensboro, NC 27408
Tel: (336) 856-6034
Fax: (336) 852-1407
Attention: General Counsel





NY\5900697.1